SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

149
TP 16-00205
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF LIONELL NELSON, PETITIONER,

                      V                                            ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW
YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, RESPONDENT.


LIONELL NELSON, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (WILLIAM E. STORRS OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered January 28, 2016) to review a determination
of respondent. The determination found after a tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court